Citation Nr: 0322760	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  94-28 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for allergies 
(including allergic rhinitis and sinusitis).

2.  Entitlement to service connection for gastroenteritis. 

3.  Entitlement to service connection for vaginitis.

4.  Entitlement to service connection for and the residuals 
of breast biopsies.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


REMAND

On March 5, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran has responded with her 
medical care providers in May 2003.  
Obtain outstanding records from each 
health care provider identified.

2.  The record indicates that a doctor 
Stiff at St. Ann's Hospital in Columbus, 
Ohio recently treated the veteran for 
gastroenteritis.  Make arrangements to 
obtain any still outstanding clinical 
records.

3.  Next, copy the below orders (a, b, c) 
and send to the appropriate VAMC with the 
VAE requests for the veteran's claims 
folder to reviewed for the following 3 
medical opinions and VA examinations:  


(a) by a VA examiner qualified to provide 
an ear, nose, and throat opinion as to 
whether, in the examiner's opinion, clear 
and unmistakable evidence demonstrates 
her allergies (to include allergic 
rhinitis or sinusitis) existed prior to 
her entry to active service on January 
11, 1977.  If it is determined that 
either of these disorders pre-existed 
active service, the examiner should 
discuss whether the records demonstrate 
any present chronic disability was as 
least as likely as not aggravated beyond 
a normal progression for such disorders 
during active service from January 1977 
to January 1981.  In this regard, it 
should be noted that service department 
medical records included in the claims 
folder show the veteran received 
treatment as the dependent of an active 
service member prior to her own active 
service enlistment.

(b) by a VA examiner qualified to provide 
a gastrointestinal opinion as to whether, 
in the examiner's opinion, clear and 
unmistakable evidence demonstrates her 
gastroenteritis existed prior to her 
entry to active service on January 11, 
1977.  If it is determined that this 
disorder pre-existed active service, the 
examiner should discuss whether the 
records demonstrate a present disability 
was at least as likely as not aggravated 
beyond a normal progression for such 
disorders during active service from 
January 1977 to January 1981.  It should 
be noted that service department medical 
records included in the claims folder 
show the veteran received treatment as 
the dependent of an active service member 
prior to her own active service 
enlistment.

(c) by a VA examiner qualified to provide 
gynecological opinions (such as OB/GYN, 
or Well Woman's Clinic, if available) as 
to whether, in the examiner's opinion, 
clear and unmistakable evidence 
demonstrates her vaginitis or the 
residuals of breast biopsies existed 
prior to her entry to active service on 
January 11, 1977.  If it is determined 
that either of these disorders pre-
existed active service, the examiner 
should discuss whether the records 
demonstrate any present chronic 
disability (if applicable, to include as 
a result of bilateral mastectomy in 1988) 
was as likely as not aggravated beyond a 
normal progression for such disorders 
during active service from January 1977 
to January 1981.  It should be noted that 
service department medical records 
included in the claims folder show the 
veteran received treatment as the 
dependent of an active service member 
prior to her own active service 
enlistment.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





